Exhibit 2 CONFIDENTIAL EXECUTION COPY STOCK PURCHASE AGREEMENT by and among ORBCOMM INC., TIMOTHY P. SLIFKIN and THOMAS A. ROBINSON Dated as of February 23, 2011 TABLE OF CONTENTS Page ARTICLE I DEFINITIONS 1 ARTICLE II PURCHASE AND SALE OF STOCK 1 Section2.1 Purchase and Sale of Stock 1 Section 2.2 Earn-Out 2 Section2.3 Closing 2 Section 2.4 Buyer Stock 3 ARTICLE III BASIC REPRESENTATIONS AND WARRANTIES OF SELLERS 3 Section3.1 Authority; Binding Obligation 4 Section 3.2 No Breach 4 Section3.3 Title 4 Section 3.4 No Brokers 4 Section3.5 Governmental Approvals 4 Section 3.6 Accredited Investor 4 Section3.7 Investment Intent 4 Section3.8 Investment Decision 5 Section3.9 Transfer Restrictions 5 Section 3.10 Disclosure 5 Section 3.11 Company Filings 5 Section 3.12 No Other Representations or Warranties 5 ARTICLE IV EPRESENTATIONS AND WARRANTIES OF BUYER 5 Section 4.1 Organization 6 Section4.2 Authority; Binding Obligation 6 Section 4.3 No Breach 6 Section 4.4 Governmental Approvals 6 Section4.5 No Brokers 6 Section4.6 Investment Intent 6 Section4.7 SEC Reports; Financial Statements 6 Section 4.8 Valid Issuance 7 Section 4.9 No Material Adverse Change 7 Section 4.10 No Other Representations or Warranties 8 ARTICLE V COVENANTS OF SELLERS AND BUYER 8 Section 5.1 Advice of Changes 8 Section5.2 Public Announcements 8 Section 5.3 Commercially Reasonable Efforts; Further Assurances 8 Section 5.4 Consents 9 Section5.5 Restriction on Resale of Buyer Stock 9 ARTICLE VI CONDITIONS TO CLOSING 9 Section6.1 Conditions to Obligations of Buyer 9 Section 6.2 Conditions to Obligations of Sellers 10 i ARTICLE VII TERMINATION 11 Section7.1 Termination 11 Section 7.2 Effect of Termination 12 ARTICLE VIII SURVIVAL 12 Section8.1 Survival 12 ARTICLE IX INDEMNIFICATION 12 Section9.1 Indemnification by Seller 12 Section 9.2 Indemnification by Buyer 12 Section9.3 Procedures for Indemnification 13 Section 9.4 Certain Rights and Limitations 14 Section9.5 Termination of Indemnification Obligations 15 Section 9.6 Waiver 15 Section9.7 Exclusive Remedies 16 ARTICLE X RELEASE 16 Section10.1 Release 16 ARTICLE XI GENERAL PROVISIONS 16 Section 11.1 Assignment 16 Section11.2 Parties in Interest 16 Section 11.3 Amendment 17 Section11.4 Waiver; Remedies 17 Section 11.5 Effect of Investigation 17 Section11.6 Fees and Expenses 17 Section 11.7 Notices 17 Section11.8 Captions; Currency 18 Section11.9 Entire Agreement 18 Section 11.10 Severability 19 Section11.11 Consent to Jurisdiction 19 Section 11.12 Exhibits and Schedules; Disclosure 19 Section 11.13 Governing Law 20 Section 11.14 Counterparts 20 Section 11.15 Specific Performance 20 Section 11.16 Interpretation 20 EXHIBITS Exhibit A
